                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

CASEY ORTIZ,

            Petitioner,

v.                                 Case No:   2:19-cv-247-JES-MRM

FLORIDA ATTORNEY GENERAL
and SECRETARY, DOC,

            Respondents.
                               /

                                   ORDER

       Before the Court is Casey Ortiz’s Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus (Doc. #4).         Ortiz challenges his

conviction for two counts of unlawful sexual activity.              He is

represented by counsel.

       I.   Background

       The State of Florida charged Ortiz with two counts of unlawful

sexual activity for being 24 years of age or older and engaging in

sexual activity with a person 16 or 17 years of age.       (Doc. #15-2

at 309).    A jury found him guilty of both counts.      (Id. at 317).

The trial court sentenced Ortiz to 15 years’ imprisonment on Count

1 and 5 years of sex offender probation on Count 2.       (Id. at 391-

93).    Ortiz appealed, and the Second District Court of Appeal of

Florida (2nd DCA) affirmed without written opinion.       (Id. at 514).

Ortiz did not file any post-conviction motions in state court.
     Ortiz’s federal Habeas Petition raises three grounds.            In

Ground 1, Ortiz argues the conviction violated his federal due

process rights because the State failed to sufficiently prove he

was over the age of 24.        In Grounds 2 and 3, Ortiz argues his

trial     and   appellate   attorneys   failed   to   render   effective

assistance of counsel.      Respondent argues Ortiz failed to exhaust

his state remedies on all grounds.

     II.    Applicable Habeas Law

          a. AEDPA

     The Antiterrorism Effective Death Penalty Act (AEDPA) governs

a state prisoner’s petition for habeas corpus relief.          28 U.S.C.

§ 2254.    Relief may only be granted on a claim adjudicated on the

merits in state court if the adjudication:

     (1)    resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or
     (2)    resulted in a decision that was based on an
            unreasonable determination of the facts in light of
            the   evidence  presented   in  the   State   court
            proceeding.

28 U.S.C. § 2254(d).    This standard is both mandatory and difficult

to meet.    White v. Woodall, 134 S. Ct. 1697, 1702 (2014).      A state

court’s violation of state law is not enough to show that a

petitioner is in custody in violation of the “Constitution or laws

or treaties of the United States.”        28 U.S.C. § 2254(a); Wilson




                                    2
v. Corcoran, 562 U.S. 1, 16 (2010).

        b. Exhaustion and Procedural Default

      AEDPA   precludes     federal       courts,     absent     exceptional

circumstances, from granting habeas relief unless a petitioner has

exhausted all means of relief available under state law.               Failure

to exhaust occurs “when a petitioner has not ‘fairly presented’

every issue raised in his federal petition to the state’s highest

court, either on direct appeal or on collateral review.”               Pope v.

Sec’y for Dep’t of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

(quoting Mason v. Allen, 605 F.3d 1114, 1119 (11th Cir. 2010)).

The   petitioner   must   apprise   the   state     court   of   the   federal

constitutional issue, not just the underlying facts of the claim

or a similar state law claim.         Snowden v. Singletary, 135 F.3d

732, 735 (11th Cir. 1998).

      Procedural defaults generally arise in two ways:

      (1) where the state court correctly applies a procedural
      default principle of state law to arrive at the
      conclusion that the petitioner’s federal claims are
      barred; or (2) where the petitioner never raised the
      claim in state court, and it is obvious that the state
      court would hold it to be procedurally barred if it were
      raised now.

Cortes v. Gladish, 216 F. App’x 897, 899 (11th Cir. 2007).                   A

federal habeas court may consider a procedurally barred claim if

(1) petitioner shows “adequate cause and actual prejudice,” or (2)

“the failure to consider the claim would result in a fundamental




                                      3
miscarriage of justice.”     Id. (citing Coleman v. Thompson, 501

U.S. 722, 749-50 (1991)).     Another gateway through a procedural

bar exists for claims of ineffective assistance of trial counsel.

If the state court did not appoint counsel in the collateral

proceeding, or if collateral-review counsel was ineffective, a

petitioner may overcome procedural default by “demonstrat[ing]

that the underlying ineffective-assistance-of-trial-counsel claim

is a substantial one, which is to say that the prisoner must

demonstrate that the claim has some merit.”       Martinez v. Ryan, 566

U.S. 1, 13 (2012).

     III. Analysis

          a. Ground 1: The State failed      to    present   sufficient
             evidence of Ortiz’s age.

     The criminal charges brought against Ortiz required the State

to prove that he was over the age of 24 when he committed the

crimes.    The State met that burden by introducing Ortiz’s driving

license record, which showed he was born in August 1980, making

him 33 years old when the crimes occurred.    At the close of trial,

Ortiz moved for a judgment of acquittal because the State failed

to prove when the crimes occurred; Ortiz did not challenge the

State’s proof of his age.      (Doc. #15-3 at 902-3).        On appeal,

Ortiz argued the driving license record was inadmissible under

Florida’s hearsay rules.    Ortiz did not cite any federal law or




                                  4
otherwise    notify     the    2nd   DCA   that      his   claim   had   a     federal

component.

      Ortiz now argues he exhausted this ground by arguing on appeal

that the State’s evidence would have been insufficient to prove

his age in the absence of the driver’s license record.                    (Doc. #17

at 4).     Not so.    A petitioner must apprise the state court of the

federal constitutional issue, not just the underlying facts.                     See,

Snowden, supra.        And “simple mentioning a phrase common to both

state and federal law, like ‘sufficiency of the evidence,’ cannot

constitute fairly presenting a federal claim to the state courts.”

Preston v. Sec’y, Dep’t of Corr., 785 F.3d 449, 460 (11th Cir.

2015).     Because Ortiz failed to fairly present his federal claim

to   the   state     courts,   he    failed    to    exhaust   it.       And    it   is

procedurally barred by Florida law.                 See Spencer v. Sec’y, Dep’t

of Corr., 609 F.3d 1170, 1179 (11th Cir. 2010) (“under Florida

law, a claim is procedurally barred from being raised on collateral

review if it could have been, but was not raised on direct

appeal”).

      Even if Ortiz did exhaust Ground 1, it is frivolous.                        When

evaluating a due process challenge to the sufficiency of evidence

supporting a guilty verdict, the only question is “whether that

finding was so insupportable as to fall below the threshold of

bare rationality.”       Coleman v. Johnson, 566 U.S. 650, 656 (2012).




                                           5
The State presented evidence that Ortiz was born in August 1980,

making him 33 years old when the crimes occurred.           The jury’s

finding that he was over the age of 24 was not irrational.         The

Court denies Ground 1.

         b. Grounds 2 and 3: Ortiz received constitutionally
            deficient assistance of counsel at trial and on appeal.

     Ortiz faults his trial counsel for failing to (1) request

certain limiting instructions, (2) challenge the jury foreman for

cause during voir dire, and (3) evaluate Oritz’s competency to

stand trial.    Ortiz faults his appellate counsel for failing to

file a Motion for Rehearing and to Certify Question of Great Public

Importance, but he does not identify any grounds for such a motion.

Ortiz did not raise any instance of ineffective assistance of

counsel in state court.     Respondent asks the Court to dismiss

these unexhausted claims.

     In its Response, Respondent cautioned Ortiz that he had until

April 17, 2020 to file a state post-conviction motion.       (Doc. #15

at 9).    Ortiz filed a Traverse but did not indicate whether he

took the hint and began the process of exhausting Grounds 2 and 3.

Instead, he asks the Court to excuse his failure to exhaust these

grounds because he was prejudiced by his trial and appellate

counsels’ deficient performance.       But the performance of his trial

and appellate attorneys—no matter how deficient—cannot explain why




                                   6
he did not seek collateral review in state court.

     Ortiz has not shown any exceptional circumstances to excuse

his failure to exhaust Grounds 2 and 3.   In fact, he does give any

reason why he did not file a state post-conviction motion.     The

Court will dismiss Grounds 2 and 3.

     Accordingly, it is now

     ORDERED:

     1. Ground 1 of Casey Ortiz’s Petition Under 28 U.S.C. § 2254

       for Writ of Habeas Corpus (Doc. #4) is DENIED as to Ground

       1.    Grounds 2 and 3 are DISMISSED.

     2. The Clerk is DIRECTED to enter judgment, terminate any

       pending motions or deadlines, and close this case.

     DONE AND ORDERED in Fort Myers, Florida this    23rd   day of

June 2021.




SA: FTMP-1
Copies: All Parties of Record




                                 7
